DETAILED ACTION
This Office action has been issued in response to amendment filed November 01, 2021. 
Claims 1, 2, 4-8, 10-14 and 16-18 have been amended. Currently, claims 1-18 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-18 are rejected and this action has been made FINAL, as necessitated by amendment.
Response to Arguments
Applicant’s remarks and arguments presented on 01/11/21 have been fully considered but they are moot in view of the new ground of rejection presented in this office action.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
         
6.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rao et al. (US 2010/0077173 A1), hereinafter Rao in view of Davenport et al. (US 8,190,850 B1), hereinafter Davenport
As for claim 1, Rao teaches a method, comprising: when one or more allocation units in a storage system employ data reduction of the storage system, updating a data reduction counter denoting an amount of data reduction obtained when a data reduction feature associated with the data reduction is employed in the storage system (see [0027], storage associated with allocation, group write, region, size, [0067], minimize or reduce data region);
generating a snapshot of at least a portion of a file related to the said allocation units, wherein the generation of the snapshot initiates a relationship between the snapshot and the file such that a first relationship exists when the snapshot is generated and a second relationship exists when the snapshot or the file is updated, the first relationship describing a relationship in which one or more indirect blocks including mapping pointers are…, the second relationship describing a relationship in which one or more indirect blocks including mapping pointers are …..(see [0027], allocating storage area, continuous data protection include series of successive write operation, [0030], a snapshot region and a data region form a consistent copy, [0070], pointer in which previous version of the data are stored or a corresponding location in the data region);
and determining the data reduction attributed to the data reduction feature based on an amount of data reduction denoted by the data reduction…and…in the relationship between the snapshot and the file, wherein the data reduction includes a…value comprising a subset of mapping pointers that are incremented during indirect block….(see [0125], reclamation pointer is advanced an amount that is greater or equal to one or more blocks, [0127], storage is read or written is a strictly increasing or decreasing manner to minimize head seeks, [0139], previous version data in the snapshot region that is being pointed to metadata region (e.g. indirect block)).
Rao teaches the claimed invention but does not explicitly teach the limitations of “mapping pointers are shared; mapping pointers are unshared; data reduction counter; an amount of sharing and unsharing”; a write-split value; indirect block write-split. In the same field of endeavor, Davenport teaches the limitations of mapping pointers are shared; mapping pointers are unshared; data reduction counter; an amount of sharing and unsharing”; a write-split value; indirect block write-split (see column 3, lines 40-52, updating of reference counts in the metadata of child blocks when a shared indirect block is duplicated or “split” in order to perform a write to a data block depending from the shared indirect block in the file system block hierarchy, column 10, lines 15-45, e.g. reference count and child block is not shared).
Rao and Davenport both references teach features that are directed to analogous art and they are from the same field of endeavor, such as techniques for data reduction in storage systems, snapshot or file is updated, sharing indirect block in the file system, describe relationship is distributed storage systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Davenport’s teaching to Rao system for operating a storage server in a data network for relocating data blocks of a file. Hence, read or write access   to files and their snapshot copies can be faster when the data block are being relocated (see Davenport, column 4, lines 12-45).




As for claim 7, 
		The limitations therein have substantially the same scope as claim 1 because claim 7 is a memory and processor claim for implementing those steps of claim 1. Therefore, claim 7 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Davenport’s teaching to Rao system for operating a storage server in a data network for relocating data blocks of a file. Hence, read or write access   to files and their snapshot copies can be faster when the data block are being relocated (see Davenport, column 4, lines 12-45).
As for claim 13, 
		The limitations therein have substantially the same scope as claim 1 because claim 13 is a computer program product having a non-transitory computer readable medium claim for implementing those steps of claim 1. Therefore, claim 13 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Davenport’s teaching to Rao system for operating a storage server in a data network for relocating data blocks of a file. Hence, read or write access   to files and their snapshot copies can be faster when the data block are being relocated (see Davenport, column 4, lines 12-45).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Davenport teach:
wherein the data reduction counter includes a data reduction count that denotes an amount of data reduction obtained when the data reduction feature is employed in the storage system; and wherein determining the data reduction attributed to the data reduction feature, comprises: determining the data reduction count of the data reduction counter; based on the relationship between the file and the snapshot, determining a value representing a proportion of indirect blocks associated with the file relative to indirect blocks associated with the file and the snapshot; and multiplying the data reduction count and the value determine the data reduction attributed to the data reduction feature (see Rao, [0027], [0030]; Also see Davenport, column 3, lines 40-52).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Davenport teach:
further comprising: receiving an operation to update the file or the snapshot in the storage system; and in response to receiving the operation, transitioning the relationship between the snapshot and the file from the first relationship in which one or more indirect blocks including mapping pointers are shared to the second relationship in which one or more of the indirect blocks including mapping pointers are unshared by the snapshot and the file (see Rao, [0070],  Also see Davenport, column 3, lines 40-52).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Davenport teach:
wherein the data reduction counter includes a data reduction count that denotes an amount of data reduction obtained when the data reduction feature is employed in the storage system; and wherein determining the data reduction attributed to the data reduction feature, comprises: determining the data reduction count of the data reduction counter; determining the write-split value representing an increase in the data reduction count resulting from the transition of the first relationship to the second relationship; and subtracting the write-split value from the data reduction count to determine the data reduction attributed to the data reduction feature (see Rao, [0030], [0067], [0072]; Also see Davenport, column 3, lines 40-52). 
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Davenport teach:
 wherein the data reduction count represents a number of mapping pointers disposed in the respective indirect blocks that are affected by the data reduction feature; and wherein determining the data reduction attributed to the data reduction feature, comprises: receiving an update operation in connection with the file or the snapshot; in response to receiving the said update operation, updating the data reduction count and the write-split value based on the type of the update operation, wherein the data reduction count and the write-split value are either incremented or decremented and the write-split value cannot be decremented below zero; and subtracting the updated value from the updated data reduction count to determine the data reduction attributed to the data reduction feature (see Rao, [0030], [0067], [0072]; Also see Also see Davenport, column 3, lines 40-52).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Rao and Davenport teach:
wherein the data reduction feature associated with the data reduction relates to one or more of pattern matching and deduplication (see Rao, [006]; Also see Also see Davenport, column 3, lines 40-52).
Claims 8-12 correspond in scope to claims 2-6 and are similarly rejected.
Claims 14-18 correspond in scope to claims 2-6 and are similarly rejected.
Prior Arts
7. 	US 2019/0236163 described write operation includes write-split, deduplication and incremented value.
US 8442952 teaches file system includes previous or indirect block pointer. Sharing relationship include write split operations.
WO2013049339A1 one or more levels include indirection which exist between the physical pointer value and target location.
Also the additional references: US 20120317464, US 20170180394), US 20190339911, US 7587431, US 8504787, US 7925858, US 20030158861, US 6829617, US 20030158834, US 6959310, US 20060206536, US 7502801, US 7111014, US 20030158862, US 20170123701, US 200301568863, US 8849876, each of the references are state of the art at the time of the claimed invention.
Conclusion
8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154    
3/12/21